Citation Nr: 0804933	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition of 
the arms and groin.

3.  Entitlement to service connection for a foot condition.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge in July 2006.  In December 2006, 
the veteran was notified that the Board was unable to produce 
a written transcript of that hearing, and provided him with 
the opportunity to attend another hearing.  The veteran opted 
to have a hearing before the undersigned via 
videoconferencing technology, and the hearing was held in 
March 2007.  A transcript of the March 2007 hearing is 
associated with the record.

The issues of entitlement to service connection for a skin 
disability of the arms and groin, a foot disability, and pes 
planus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not diagnosed as having an irritable bowel 
syndrome.

3.  The veteran experiences occupational and social 
impairment due to nightmares, irritability, hyper vigilance, 
and avoidance as a result of his post-traumatic stress 
disorder.  His functioning is generally satisfactory, with 
routine behavior, self-care, and conversation normal.


CONCLUSIONS OF LAW

1.  An irritable bowel syndrome was not incurred in or 
aggravated by service, or proximately due to a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

2.  Criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.123, 4.125, 4.127, 4.129, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.  The Board points 
out that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) determined in Hartman v. Nicholson, 
483 F. 3d 1311 (2007) that Section 5103(a) notice has served 
its purpose once a claim for service connection has been 
substantiated.  As such, additional notice with respect to 
downstream issues such as the initial rating for post-
traumatic stress disorder here on appeal is not required.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in July 2006 
and again in March 2007.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, the Board now turns to the merits of the 
claims.

Service Connection for IBS

The veteran contends that he has an irritable bowel syndrome 
as a result of his service-connected post-traumatic stress 
disorder.  He testified before the Board that he had not had 
any treatment for symptoms he believed to be IBS and he had 
never been given a medical diagnosis of IBS.  The veteran 
stated that he simply believed he had the disability.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Consistent with the veteran's testimony, there are no 
treatment records showing a diagnosis of IBS.  Upon VA 
examination in May 2004, the veteran related that 
approximately two times per week he experienced a strong 
post-prandial urge to defecate.  He indicated that defecation 
resolved the urge.  He denied cramps, bleeding, or mucus.  He 
denied any hernia surgeries, malignancies or endoscopic 
procedures.  The veteran stated that he had never undergone 
an upper gastrointestinal series or a barium enema.  He noted 
that on rare occasions he had dysphasia with solid food which 
was relieved with ingestion of extra water.  Physical 
examination was unremarkable.  The diagnosis was post-
prandial defecation urge, benign.  The examiner indicated 
that there was no functional impairment and concluded that 
there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder or disability 
relating to IBS.

In May 2004, a VA psychiatric examiner concluded that review 
of the medical literature revealed no evidence that PTSD had 
been shown to be a cause of IBS.

In October 2004, the veteran presented for treatment and 
reported painful bowel movements, rectal bleeding, and 
constipation.  He declined flexible sigmoidoscopy and 
colonoscopy.  The diagnosis was hemorrhoid/constipation and 
the veteran was prescribed Metamucil, Docusate and 
hemorrhoidal cream.  

Upon review of the evidence of record, the Board finds that 
there is no medical diagnosis of IBS.  Absent a disease or 
injury incurred during service, the basic compensation 
statutes cannot be satisfied.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board notes that the veteran is certainly competent to 
testify as to symptoms such as constipation and abdominal 
discomfort which are non-medical in nature, however, he is 
not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Therefore, absent medical evidence to support his contention 
that he has an irritable bowel syndrome, the Board cannot 
accept the veteran's assertions as evidence of a chronic 
disability.  Consequently, service connection for IBS must be 
and is denied.

Evaluation of PTSD

The veteran contends that his service-connected psychiatric 
disability should be rated higher than 30 percent because had 
problems with his memory and was short-tempered.  The veteran 
and his wife credibly testified before the Board that the 
veteran worked full-time in sales and that he did not 
participate in any type of psychiatric treatment.  The 
veteran stated that he did not believe his temper caused him 
to have problems at work.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth the criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  A score of 41-50 is assigned where 
there are, "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  A score of 51-60 
is assigned where there are moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Consistent with the veteran's testimony, neither the private 
nor VA outpatient treatment records associated with the 
record indicate treatment for PTSD.  On VA psychiatric 
examination in May 2004, the veteran related having intrusive 
distressing recollections of his combat experiences.  He 
noted that he had nightmares once every two weeks and intense 
recall about once per month, with an emotional reaction of 
being scared.  The veteran denied having a physiologic 
reaction.  He stated that he avoided talking about his 
experiences and avoided war movies because they increased his 
intrusive recollections.  The veteran reported some amnesia 
for some combat experiences and related that he had been able 
to maintain his interests.  He stated that he had noticed 
some distancing, feelings of being separated from others, and 
emotional numbing.  He reported that he was able to sleep 
without difficulty.  The veteran stated that that he had to 
keep a lid on his temper and that he had difficulty 
concentrating.  He described hyper vigilance and feelings of 
jumpiness in crowds.  The examiner noted that the veteran's 
symptoms had varied in intensity over the years and that they 
were worse when he returned from Vietnam.  On mental status 
examination, the veteran was alert and oriented.  He was 
spontaneous and communicated effectively.  His mood was 
stable and within normal range of moods.  His affect was 
appropriate to content and thought.  Thought content revealed 
no delusions, hallucinations, grandiosity, or paranoia.  His 
speech was normal.  The veteran indicated that he was an 
active participant in family activities.  His thought process 
was logical, with no looseness of association or flight of 
ideas.  His memory was intact, except for some combat 
episodes.  There was no impairment in cognitive ability.  The 
diagnosis was PTSD and the examiner assigned a GAF score of 
60, indicating that such score reflected moderate symptoms.  
The examiner opined that the veteran had developed coping 
skills that had helped him function socially and 
occupationally despite a moderate level of symptomatology.  

At his September 2007 hearing, the veteran testified that he 
had some memory loss.  He denied that his temper caused him 
to have problems working with people.  He stated that he had 
an average social life and did not receive psychiatric 
treatment.  The veteran's wife testified that the veteran 
became angry over small things, but that he was not violent.  

Following a complete and sympathetic review of the record, 
the Board finds that only criteria for a 30 percent rating 
are met.  Specifically, the veteran's PTSD is manifest mainly 
by irritability, nightmares, and intrusive recollections.  He 
has been married for many years and reports good 
relationships with his wife and children.  The veteran 
continues to work full time and relates that he does not have 
difficulty working with others.  The evidence demonstrates 
that the veteran's speech and thought processes have been 
normal and that his mood and affect have also been  normal.  
There have been no signs of impairment of cognitive ability, 
disturbances of motivation or mood, panic attacks, or 
inappropriate or bizarre behavior.  In summary, the evidence 
reflects no more than moderate symptoms associated with the 
veteran's PTSD.  

Because the evidence as a whole demonstrates that the 
veteran's symptoms are adequately addressed by the currently 
assigned 30 percent evaluation, a higher rating must be 
denied.  The Board specifically finds that criteria for a 50 
percent evaluation are not met in that there is no indication 
of flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks, impaired judgment or 
abstract thinking.  In fact, the May 2004 VA examiner 
concluded that the veteran's symptoms were moderate and that 
he had learned coping skills that helped him function 
socially and occupationally.  

The Board notes that the veteran is competent to report that 
his PTSD is worse than evaluated; however, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 30 percent for PTSD is not warranted.  
Consequently, the Board finds that the 30 percent rating is 
appropriate and there is no evidence to suggest the need for 
staged ratings.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected PTSD has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, a rating higher than 30 percent is denied.



ORDER

Service connection for irritable bowel syndrome is denied.

A rating higher than 30 percent for post-traumatic stress 
disorder is denied.


REMAND

As an initial matter, the Board notes that the veteran's 
participation in combat has been conceded by the RO.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are applicable to his claims of entitlement to service 
connection for a skin condition of the arms and groin, a foot 
condition, and pes planus.  Section 1154(b) essentially 
relaxes the evidentiary requirement as to the evidence needed 
to demonstrate the occurrence of an event in service.  

In this case, the veteran has reported that he developed a 
skin condition while in service and that the condition has 
remained chronic since that time.  He suggests that such a 
condition was caused by his exposure to water and moisture.  
He has also claimed that the condition is due to exposure to 
Agent Orange in Vietnam.  

The Board observes that the VA treatment records include a 
finding of follicular erythema and hyperkeratotic nail 
changes in December 2003.  Additionally, in March 2004, the 
veteran reported athlete's foot since his return from 
service.  No diagnosis was made at that time.  Consequently, 
additional development of the medical evidence is required 
per 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With respect to the veteran's claims of entitlement to 
service connection for pes planus and a generic foot 
condition, he asserts that the condition is related to the 
physical demands of military service.  He has presented 
credible testimony of foot pain beginning during service, but 
has not been afforded a medical examination.  As such, 
additional development is also required for these claims.  
See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination to determine the nature, 
extent, and etiology of any currently 
present skin disorder of the arms, groin, 
and/or feet.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case. 

Arms and Groin
Based on the examination and a 
review of the claims file, the 
examiner should specifically 
identify all currently existing skin 
disorders of the arms and groin.  

With respect to each currently 
existing skin disorder of the arms 
and groin, the examiner should 
specifically state whether it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that such disorder is etiologically 
related to any incident of  service, 
to include exposure to Agent Orange.  
Complete rationale must be provided 
for each opinion rendered.

Feet  
Based on the examination and a 
review of the claims file, the 
examiner should specifically 
identify all currently existing skin 
and nail disorders of the feet.  

With respect to each currently 
existing skin and nail disorder of 
the feet, the examiner should 
specifically state whether it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that such disorder is etiologically 
related to any incident of  service.  
Complete rationale must be provided 
for each opinion rendered.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature, extent, and etiology of his 
claimed pes planus.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case. 

The examiner should specifically state 
whether the veteran has pes planus.  If 
so, the examiner should specifically 
state whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that pes planus is 
etiologically related to any incident of  
service. Complete rationale must be 
provided for each opinion rendered.


The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  Following completion of the requested 
development, review the claims folder to 
ensure that all development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  When the above development has been 
completed, readjudicate the issues on 
appeal, making specific findings under 
38 U.S.C.A. § 1154(b).  If the benefits 
sought on appeal remain denied, issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


